


110 HRES 1246 IH: Congratulating the Detroit Red Wings for

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1246
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. Conyers (for
			 himself, Mr. Kildee,
			 Ms. Kilpatrick,
			 Mrs. Miller of Michigan,
			 Mr. Upton,
			 Mr. McCotter,
			 Mr. Walberg,
			 Mr. Camp of Michigan,
			 Mr. Rogers of Michigan,
			 Mr. Levin,
			 Mr. Knollenberg,
			 Mr. Hoekstra,
			 Mr. Stupak,
			 Mr. Ehlers, and
			 Mr. Dingell) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Detroit Red Wings for
		  winning the 2008 Stanley Cup Hockey Championship.
	
	
		Whereas on June 4th, 2008, the Detroit Red Wings won the
			 2008 Stanley Cup Hockey Championship;
		Whereas the Red Wings, one of the original six teams in
			 the National Hockey League (NHL), have reached their 82nd year in the NHL and
			 have previously earned 10 Stanley Cup Championships and numerous other regular
			 season, conference, and division championships;
		Whereas the Red Wings were awarded the President’s Trophy
			 for finishing first overall in the 2007–2008 regular season in the NHL;
		Whereas the Red Wings defeated the Dallas Stars to clinch
			 the Western Conference title and win the Clarence S. Campbell Bowl;
		Whereas the Red Wings faced the Eastern Conference
			 Champion Pittsburgh Penguins in the Stanley Cup finals and came away
			 victorious, clinching the series with four wins and two losses;
		Whereas the Red Wings won the Stanley Cup after two months
			 of competitive and grueling play that characterizes the Stanley Cup
			 playoffs;
		Whereas Red Wings Head Coach Mike Babcock has been with
			 the team since 2005 and his dedication and leadership have earned him his first
			 Stanley Cup Championship as a coach and a nomination for the Jack Adams Award
			 as head coach of the year for the 2007–2008 season;
		Whereas Coach Babcock and his coaching staff of Paul
			 MacLean and Todd McLellan have provided strong leadership and solid coaching,
			 resulting in a hockey team that has been undeniably dominant in regular and
			 post-season play;
		Whereas Mike Ilitch has been President and team owner of
			 the Red Wings since 1982 and has shown steadfast support for the team and the
			 city of Detroit;
		Whereas Ken Holland, General Manager of the Red Wings, has
			 shown dedication to the Red Wings franchise and has been successful in putting
			 together a team of high quality, winning players;
		Whereas many other individuals have contributed to the Red
			 Wings’ success, including Piet Van Zant, trainer for the Red Wings, Paul Boyer,
			 equipment manager for the Red Wings, Al Sabotka, Building Operations Manager
			 for Joe Louis Arena, and Bud Lynch, legendary arena announcer for the Red
			 Wings;
		Whereas the city of Detroit is appropriately called
			 Hockeytown, highlighting the city’s loyal fans and their love for the
			 sport;
		Whereas the Red Wings have been led on the ice by Captain
			 Nicklas Lidstrom, who has shown leadership and commitment to the team and is
			 honored as the first NHL team captain born and trained in Europe to win the
			 Stanley Cup;
		Whereas goalie Chris Osgood posted 3 shut-outs during the
			 playoffs and led his team to the championship series, clinching his second
			 Stanley Cup Championship as a starting goalie and third overall and surpassing
			 legendary Red Wings netminder Terry Sawchuck for the most career playoff wins
			 as a Red Wing along the way;
		Whereas Henrik Zetterberg was awarded the Conn Smythe
			 Trophy as the Most Valuable Player of the Stanley Cup playoffs after tying for
			 the most points scored in the Stanley Cup playoffs and demonstrating tremendous
			 defensive effort and skill throughout the playoffs; and
		Whereas the Red Wings’ entire field of skilled players
			 contributed to the team’s success, including Henrik Zetterberg, Pavel Datsuk,
			 Valtteri Filppula, Johan Franzen, Chris Osgood, Dallas Drake, Darren McCarty,
			 Chris Chelios, Nicklas Lidstrom, Dominik Hasek, Kris Draper, Niklas Kronwall,
			 Mikael Samuelsson, Jiri Hudler, Kirk Maltby, Andreas Lilja, Brad Stuart, Brett
			 Lebda, Brian Rafalski, Tomas Kopecky, Dan Cleary, Darren Helm, and Tomas
			 Holmstrom: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the Detroit Red Wings for winning the 2008 Stanley Cup Hockey
			 Championship.
		
